COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                   §
  Phillip Frias,                                                No. 08-13-00325-CR
                                                   §
                   Appellant,                                      Appeal from the
                                                   §
  v.                                                             171st District Court
                                                   §
  The State of Texas,                                         of El Paso County, Texas
                                                   §
                   State.                                       (TC# 20130D03266)
                                                §

                                           ORDER

       The Court previously abated the above styled and numbered cause pending the final

resolution of 08-14-00014-CR, styled The State of Texas v. Phillip Andrew Frias. The opinion

and judgment issued in that cause number on May 27, 2016 and the mandate issued on January

30, 2017. Therefore, the instant appeal is REINSTATED.

       Further, on the Court’s own motion, the Reporter’s Record is now due to be filed in this

Court no later than March 10, 2017.

       IT IS SO ORDERED this 8th day of February, 2017.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.